Citation Nr: 0726750	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  In 
August 2006, the veteran testified before the Board at a 
personal hearing held at the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for PTSD.  38 C.F.R. § 3.304(f).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the occurrence of his alleged service stressors must 
be corroborated by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f).  According to service personnel records 
already of record, the veteran served as an intelligence 
analyst stationed in Vietnam from September1968 to November 
1969.  His DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that his last duty 
assignment and major command was with the "219th MI DET 
USARV."  He was awarded decorations indicating service in 
Vietnam, but not evidencing combat.

Post-service medical records show a diagnosis of delayed PTSD 
in August 2003, when the veteran reported to VA seeking 
assistance with nightmares and recurring images of combat and 
of nightmares concerning.  Subsequent treatment records 
demonstrate that he has continued to receive treatment for 
PTSD since that time.

In statements in support of his claim dated September 2003 
the veteran cited PTSD stressors including mortar attacks 
while stationed in Long Binh; an incident in which a fellow 
soldier accidentally shot a Vietnamese woman and then took 
his own life; and an incident in which he saw a Vietnamese 
woman throw herself in front of a truck he was riding in a 
convoy en route from Long Binh to Saigon.  VA requested 
additional information so that the stressors could be 
verified, but he was unable to provide a more detailed 
account of the stressor events.  However, at the August 2006 
hearing, the veteran provided a detailed account of an 
incident in which a fellow serviceman and friend by the name 
of "D.P.," also assigned to the 219th MI DET USARV, tripped 
a clay mortar while stationed at Long Binh in February or 
March 1969 and received treatment at the 12th Vac Hospital.

As there is no evidence demonstrating that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board finds that the veteran provided 
detailed evidence regarding the mortar attack on "D.P." 
sufficient to verify the alleged stressor through the United 
States Army & Joint Services Records Research Center (JSRRC).  
Since no attempt to verify this stressor has yet been made, 
the RO should attempt to verify the stressor through JSRRC.  
Specifically, a request should be made for copies of the Unit 
History for the 219th Military Intelligence Detachment United 
States Army Vietnam (219th MI DET USARV) from February 1969 
to March 1969.

In addition, at the August 2006 hearing, the veteran 
testified that he continues to receive VA psychiatric 
treatment about every three to four months.  A review of the 
claims file shows that the most recent VA medical record is 
dated February 2004.  Therefore, VA medical records since 
February 2004 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since February 2004.

2.  Forward the veteran's statement of the 
alleged PTSD stressor involving his friend 
"D.P.," and any service personnel 
records and any other relevant evidence to 
the United States Army and Joint Research 
Center (JSRRC).  Request that JSRRC 
attempt to verify the alleged stressor.  
Specific requests should be made for 
injuries and casualties in the veteran's 
unit, the 219th Military Intelligence 
Detachment United States Army Vietnam 
(219th MI DET USARV), from March 1969 
through February 1969.

3.  If a stressor is identified, schedule 
the veteran for VA examination to 
determine whether the veteran meets the 
criteria found in DSM-IV for a diagnosis 
of PTSD and whether any PTSD is related to 
a confirmed stressor in service.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  The examiner should 
specifically state whether each criterion 
for a diagnosis of PTSD pursuant to DSM-IV 
is met and should specify upon what in-
service stressor the diagnosis is based.

4.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is informed that failure to report for a 
scheduled examination or failure to cooperate with requested 
development may result in the denial of the claim.  See 
38 C.F.R. § 3.655.  The appellant may submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

